DETAILED ACTION
It is hereby acknowledged that the following papers have been received and placed of record in the file: Amendment date 01/09/2021.
Claims 1-32 are presented for examination. 
Response to Arguments
Applicant's arguments with respect to claims 1-32 have been considered but are moot in view of the new ground(s) of rejection. 
Allowable Subject Matter
Claims 31-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.


Claims 1-3, 5, 7-8, 13-15, 19-21, 23-24, 26-27 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2017/0078933 A1) in view of Park et al. (US 2017/0231011 A1).
Regarding claim 1, Li teaches a method for wireless communication by a user equipment (UE), 2comprising:  3
receiving, from a base station, a first random access channel (RACH) 4transmission parameter for a contention-free random access (CFRA) procedure that differs 5from a second RACH transmission parameter for a contention-based random access (CBRA) 6procedure (receiving the handover request from the source BS, where the target BS allocated dedicated RACH preamble is different from any RACH preamble preconfigured in the RACH configuration “at step S220, after receiving the handover request from the source BS, the target BS will allocate a dedicated RACH preamble and a RACH configuration associated with the dedicated RACH preamble, to the UE for accessing the target BS” see Li: ¶[0063]; Fig.2);  
7generating a RACH message for the CFRA procedure; and 8transmitting, based at least in part on the first RACH transmission parameter, 9the RACH message in the CFRA procedure (the target BS can detect the dedicated RACH preamble in time resource and frequency resource for transmitting the dedicated RACH preamble see Li: ¶[0075]; Fig.2 Step S230-S250).  
Li does not explicitly teaches wherein the first RACH transmission parameter for a CFRA procedure includes a first transmission power parameter determined differently than a second transmission power parameter determined for a CBRA procedure. 
st or 2nd power ramping and see Park: Fig.5 step 530; ¶[0113]; Fig.24 steps 2430-2460;¶[0391]) in order to enabling a communication equipment to communicate  in a wireless communication utilizing 5G bands (see Park: ¶[0002]).
It would have been obvious to one of ordinary skill in the art at the time of invention to create the invention of Li to include (or to use, etc.) the wherein the first RACH transmission parameter for a CFRA procedure includes a first transmission power parameter determined differently than a second transmission power parameter determined for a CBRA procedure as taught by Park in order to enabling a communication equipment to communicate  in a wireless communication utilizing 5G bands (see Park: ¶[0002]).
1Regarding claim 2, the modified Li taught the method of claim 1 as described hereinabove. Li further teaches wherein transmitting the RACH message in the 2CFRA procedure comprises:  3transmitting the RACH message within a dedicated time and frequency 4resource (RACH message with dedicated time and frequency resource “the target BS can detect the dedicated RACH preamble in time resource and frequency resource for transmitting the dedicated RACH preamble” see Li: ¶[0075]; ¶[0063]).  
1 Regarding claim 3, the modified Li taught the method of claim 2 as described hereinabove. Li further teaches wherein transmitting the RACH message in the 2CFRA procedure comprises:  3transmitting the RACH message in a directional transmission (transmit RACH configuration for accessing the target BS using dedicated preamble A and B in bi-direction between UE and target eNB see Li: Fig.3 step S305A-S305A and 305B-306B)
11 Regarding claim 5, the modified Li taught the method of claim 1 as described hereinabove. Li further including receiving a RACH transmission 2parameter indicating a physical RACH (PRACH) configuration index for the CFRA procedure (Dedicated preamble index A see Li: Fig.3 step S303A; ¶0079]).  
11 Regarding claim 7, the modified Li taught the method of claim 1 as described hereinabove. Li further including receiving a RACH transmission 2parameter indicating a frequency offset of a lowest RACH transmission occasion for the CFRA procedure (PRACH configuration frequency offset integer 2 and very small value for CFRA preamble see Li: ¶[0016]; ¶0064]).  
1 Regarding claim 8, the modified Li taught the method of claim 1 as described hereinabove. Li further teaches wherein including receiving a RACH transmission 2parameter indicating a zero correlation zone configuration for the CFRA procedure (zero correction zone config 0 see Li: ¶[0064]).  
1111 Regarding claim 13, the modified Li taught the method of claim 1 as described hereinabove. Li further teaches wherein receiving the first RACH transmission 2parameter comprises:  3receiving, from the base station, a configuration message for the RACH 4message, wherein the configuration message indicates the first RACH 0072]).  
1 Regarding claim 14, the modified Li taught the method of claim 13 as described hereinabove. Li further teaches wherein the configuration message is a 2handover message (handover response see Li: ¶[0072]).  
1 Regarding claim 15, the modified Li taught the method of claim 1 as described hereinabove. Li further comprising: receiving a2 RACH transmission parameter for the CFRA procedure corresponding 3to a dedicated RACH preamble within a dedicated time and frequency resource (the dedicated RACH preamble may be further different from any RACH preamble preconfigured in the target BS in terms of one or more of the following: time resource for transmitting the dedicated RACH preamble; and frequency resource for transmitting the dedicated RACH preamble see Li: ¶[0027]); and wherein 4the RACH transmission parameter corresponding to the dedicated RACH preamble within the dedicated time and frequency resource differs from a third RACH 5transmission parameter for a CFRA procedure that corresponds to a dedicated RACH 6preamble within a common time and frequency resource (receiving the handover request from the source BS, where the target BS allocated dedicated RACH preamble is different from any RACH preamble preconfigured in the RACH configuration “at step S220, after receiving the handover request from the source BS, the target BS will allocate a dedicated RACH preamble and a RACH configuration associated with the dedicated RACH preamble, to the UE for accessing the target BS” see Li: ¶[0063]; Fig.2).  
11 Regarding claim 19, the modified Li taught the method of claim 1 as described hereinabove. Li further teaches 1wherein the first RACH transmission 2parameter is generated by a target base station that differs from the base station (The dedicated RACH preamble is different from any RACH preamble preconfigured in the target BS at least in terms of a root sequence in the RACH configuration see Li: ¶[0063]).  
1Regarding claim 20, Li teaches a method for wireless communication by a base station, comprising:  2
transmitting, to a user equipment (UE), a first random access channel (RACH) 3transmission parameter for a contention-free random access (CFRA) procedure that differs 4from a second RACH transmission parameter for a contention-based random access (CBRA) 5procedure (receiving the handover request transmitting from the source BS, where the target BS allocated dedicated RACH preamble is different from any RACH preamble preconfigured in the RACH configuration “at step S220, after receiving the handover request from the source BS, the target BS will allocate a dedicated RACH preamble and a RACH configuration associated with the dedicated RACH preamble, to the UE for accessing the target BS” see Li: ¶[0063]; Fig.2);
6receiving, based at least in part on the first RACH transmission parameter, a 7RACH message in the CFRA procedure; and 8transmitting a random access response based at least in part on the RACH 9message (the target BS can detect the dedicated RACH preamble in time resource and frequency resource for transmitting the dedicated RACH preamble see Li: ¶[0075]; Fig.2 Step S230-S250). 

However, Park teaches the wherein the first RACH transmission parameter for a CFRA procedure includes a first transmission power parameter determined differently than a second transmission power parameter determined for a CBRA procedure (UE 520 receiving RACH/PRACH configuration via SIB2 includes power control parameter at step 530 and based on the valid beam measurement and condition beam change met (change of beam determine according to received power (RSRP) or Channel quality RSRQ of current beam drops see Park: ¶[0391]), whether to adjust the Tx Power according to 1st or 2nd power ramping and see Park: Fig.5 step 530; ¶[0113]; Fig.24 steps 2430-2460;¶[0391]) in order to enabling a communication equipment to communicate  in a wireless communication utilizing 5G bands (see Park: ¶[0002]).
It would have been obvious to one of ordinary skill in the art at the time of invention to create the invention of Li to include (or to use, etc.) the wherein the first RACH transmission parameter for a CFRA procedure includes a first transmission power parameter determined differently than a second transmission power parameter determined for a CBRA procedure as taught by Park in order to enabling a communication equipment to communicate  in a wireless communication utilizing 5G bands (see Park: ¶[0002]).
1Regarding claim 21, claim 21 is rejected for the same reason as claim 2 as set forth hereinabove.
Regarding claim 23, claim 23 is rejected for the same reason as claim 5 as set forth hereinabove.
Regarding claim 24, claim 24 is rejected for the same reason as claim 7 as set forth hereinabove.
11 Regarding claim 26, claim 26 is rejected for the same reason as claim 13 as set forth hereinabove.
Regarding claim 27, claim 27 is rejected for the same reason as claim 15 as set forth hereinabove.
1111 Regarding claim 29, claim 29 is rejected for the same reason as claim 1 as set forth hereinabove.
Regarding claim 30, claim 30 is rejected for the same reason as claim 20 as set forth hereinabove.

Claims 4, 6, 9-12, 16-18, 22, 25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2017/0078933 A1) in view of Park et al. (US 2017/0231011 A1) and further in view of Jeon et al. (US 2018/0324716 A1).
Regarding claim 4, the modified Li taught the method of claim 2 as set forth hereinabove. The modified Li does not explicitly teaches including receiving a RACH transmission 2parameter indicating an assigned tone spacing for RACH message transmission within the 3dedicated time and frequency resource that is determined differently than a second assigned tone spacing 4for RACH message transmission within a common time and frequency resource, and wherein 5transmitting the RACH message comprises:  6transmitting the RACH message using the assigned tone spacing.

	It would have been obvious to one of ordinary skill in the art at the time of invention to create the invention of the modified Li to include (or to use, etc.) the including receiving a RACH transmission 2parameter indicating an assigned tone spacing for RACH message transmission within the 3dedicated time and frequency resource that is different from a second assigned tone spacing 4for RACH message transmission within a common time and frequency resource, and wherein 5transmitting the RACH message comprises:  6transmitting the RACH message using the assigned tone spacing as taught by Jeon in order to enable operation of carrier aggregation see Jeon: ¶[0047]).
Regarding claim 6, the modified Li taught the method of claim 1 as set forth hereinabove. The modified Li does not explicitly teaches including receiving a RACH transmission 2parameter indicating a number of RACH transmission opportunities available for frequency division multiplexing in a single time instance for the CFRA procedure.
However Jeon teaches the including receiving a RACH transmission 2parameter indicating a number of RACH transmission opportunities available for frequency division multiplexing in a single time instance for the CFRA procedure (configure RA-preambles for UE based on total transmit power in a same RACH TX occasion see Jeon: ¶0237-0240]) in order to enable operation of carrier aggregation see Jeon: ¶[0047]).
It would have been obvious to one of ordinary skill in the art at the time of invention to create the invention of the modified Li to include (or to use, etc.) the including receiving a RACH transmission 2parameter indicating a number of RACH transmission opportunities available for frequency division multiplexing in a single time instance for the CFRA procedure as taught by Jeon in order to enable operation of carrier aggregation see Jeon: ¶[0047]).
Regarding claim 9, the modified Li taught the method of claim 1 as set forth hereinabove. The modified Li does not explicitly teaches wherein the first transmission power2 parameter indicates a RACH received target power or a transmission power and further including receiving a RACH transmission parameter indicating a modulation scheme for the CFRA procedure. 
However Jeon teaches wherein the first transmission power2 parameter indicates a RACH received target power or a transmission power (uplink transmission 
It would have been obvious to one of ordinary skill in the art at the time of invention to create the invention of the modified Li to include (or to use, etc.) the first transmission power2 parameter indicates a RACH received target power or a transmission power further including receiving a RACH transmission parameter indicating a modulation scheme for the CFRA procedure as taught by Jeon in order to enable operation of carrier aggregation see Jeon: ¶[0047]).
Regarding claim 10, the modified Li taught the method of claim 1 as described hereinabove. The modified Li does not explicitly further including receiving a RACH transmission 2parameter indicating a maximum number of RACH preamble retransmissions for the CFRA procedure.
However Jeon teaches wherein the further including receiving a RACH transmission 2parameter indicating a maximum number of RACH preamble retransmissions for the CFRA procedure (retransmission counter “a UE may have a retransmission counter to know whether the number of RACH preamble retransmission reaches the maximum number” see Jeon: ¶[0310]) in order to enable operation of carrier aggregation see Jeon: ¶[0047]).
It would have been obvious to one of ordinary skill in the art at the time of invention to create the invention of the modified Li to include (or to use, etc.) the 
Regarding claim 11, the modified Li taught the method of claim 1 as described hereinabove. The modified Li does not explicitly teaches wherein the first transmission power2 parameter indicates a power ramping step for RACH preamble retransmissions.  
However Jeon teaches wherein the first transmission power 2parameter indicates a power ramping step for RACH preamble retransmissions (PowerRampingcounter “For example, if the changed RACH resource is still associated with the same DL broadcast channel/signal, a UE may increase PowerRampingCounter in order to have a higher priority than a UE who fails less. If the changed RACH resource is not associated with the same DL broadcast channel/signal, a UE may reset PowerRampingCounter as a initial value” see Jeon: ¶[0309]) in order to enable operation of carrier aggregation see Jeon: ¶[0047]).
It would have been obvious to one of ordinary skill in the art at the time of invention to create the invention of the modified Li to include (or to use, etc.) the wherein the first transmission power 2parameter indicates a power ramping step for RACH preamble retransmissions as taught by Jeon in order to enable operation of carrier aggregation see Jeon: ¶[0047]).
1 Regarding claim 12, the modified Li taught the method of claim 1 as described hereinabove. The modified Li does not explicitly teaches wherein the wherein including receiving a RACH transmission 2parameter indicating a random access response window length for the CFRA procedure.

It would have been obvious to one of ordinary skill in the art at the time of invention to create the invention of the modified Li to include (or to use, etc.) the wherein the wherein including receiving a RACH transmission 2parameter indicating a random access response window length for the CFRA procedure as taught by Jeon in order to enable operation of carrier aggregation see Jeon: ¶[0047]).
Regarding claim 16, the modified Li taught the method of claim 1 as described hereinabove. The modified Li does not explicitly teaches including receiving a RACH transmission parameter corresponding to a dedicated RACH preamble within a dedicated time and frequency Attorney Docket No. PN467.01 (93519.2085)Qualcomm Ref. No. 175824833resource that is associated with a first synchronization signal block (SSB), a first channel 4state information reference signal (CSI-RS), or a combination thereof. 
However, Jeon teaches wherein the including receiving a RACH transmission parameter corresponding to a dedicated RACH preamble within a dedicated time and frequency Attorney Docket No. PN467.01 (93519.2085)Qualcomm Ref. No. 175824833resource that is associated with a first synchronization signal block (SSB), a first channel 4state information reference signal (CSI-RS), or a combination thereof (configuration parameter comprising CSI-RS signal format  “The configuration parameters may comprise parameters of a plurality of CSI-RS signal format and/or resources see Jeon: ¶[0213]) in order to enable operation of carrier aggregation see Jeon: ¶[0047]).

Regarding claim 17, the modified Li taught the method of claim 1 as described hereinabove. The modified Li does not explicitly comprising:  2monitoring for a random access response in a random access response window 3based at least in part on an interleaving pattern.  
However, Jeon teaches monitoring for a random access response in a random access response window 3based at least in part on an interleaving pattern (monitor a control channel for a random access response during a random access response window see Jeon: ¶[0334]) in order to enable operation of carrier aggregation see Jeon: ¶[0047]).
It would have been obvious to one of ordinary skill in the art at the time of invention to create the invention of the modified Li to include (or to use, etc.) the monitoring for a random access response in a random access response window 3based at least in part on an interleaving pattern as taught by Jeon in order to enable operation of carrier aggregation see Jeon: ¶[0047]).
1Regarding claim 18, the modified Li taught the method of claim 17 as described hereinabove. Jeon further teaches wherein monitoring for the random access 2response 
Regarding claim 22, claim 22 is rejected for the same reason as claim 4 as set forth hereinabove.
Regarding claim 25, the modified Li taught the method of claim 20 as described hereinabove. The modified Li does not explicitly teaches wherein the first transmission power 2parameter indicates a RACH received target power, a power ramping step for RACH preamble retransmissions, a transmission power4, or a combination thereof.  
However, Jeon teaches wherein the first transmission power 2parameter indicates a RACH received target power, a power ramping step for RACH preamble retransmissions (PowerRampingcounter “For example, if the changed RACH resource is still associated with the same DL broadcast channel/signal, a UE may increase PowerRampingCounter in order to have a higher priority than a UE who fails less. If the changed RACH resource is not associated with the same DL broadcast channel/signal, a UE may reset PowerRampingCounter as a initial value” see Jeon: ¶[0309]), a 
It would have been obvious to one of ordinary skill in the art at the time of invention to create the invention of the modified Li to include (or to use, etc.) the wherein the first RACH transmission 2parameter indicates a RACH received target power, a maximum number of RACH preamble 3retransmissions, a power ramping step for RACH preamble retransmissions, a random access 4response window length, or a combination thereof as taught by Jeon in order to enable operation of carrier aggregation see Jeon: ¶[0047]).
Regarding claim 28, claim 28 is rejected for the same reason as claim 16 as set forth hereinabove.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897.  The examiner can normally be reached on Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



GUANG W. LI
Primary Examiner
Art Unit 2478


February 22, 2021
/GUANG W LI/Primary Examiner, Art Unit 2478